Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00803-CV

                                  Armando BENAVIDES,
                                        Appellant

                                              v.

           Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, L.L.P.,
                                   Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 06-03-44411-CV
                       Honorable Richard C. Terrell, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of this appeal are taxed against appellant.

       SIGNED February 15, 2017.


                                               _____________________________
                                               Irene Rios, Justice